Citation Nr: 0630058	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  02-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE  

Entitlement to service connection for a heart disorder 
characterized as rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Byron C. Rhodes, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD  

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
October 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  After remands to the RO for additional 
development in October 2003 and March 2005, the Board denied 
the veteran's claim in a July 2005 decision.

In June 2006, while this case was pending before the United 
States Court of Appeals for Veterans Claims (Court), the 
Office of General Counsel for VA, on behalf of the Secretary 
and the appellant filed a Joint Motion for Remand and to Stay 
Proceedings.  The motion was to vacate the July 2005 decision 
by the Board, and to remand the case for readjudication.  The 
Joint Motion was granted by a June 2006 Court Order and this 
matter is back before the Board for further consideration.  

The Board notes that the veteran presented testimony during 
appeal hearing at the RO before a hearing officer in November 
1998, as well as via video conference before the undersigned 
Veterans Law Judge (VLJ) in December 2002.  Copies of the 
hearing transcripts issued following the hearings are of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2006 joint motion for remand which was granted by 
the Court, it was pointed out that evidentiary deficiencies 
were present in the July 2005 Board decision.  Specifically, 
it was found that the Board had failed to provide adequate 
reasons and bases for its denial of entitlement to service 
connection for a heart disorder, claimed as rheumatic heart 
disease.  The Joint motion pointed out that although the 
Board had stated in its finding of fact that the veteran's 
preexisting heart disorder did not increase in severity in 
service, the reasons and bases were somewhat contradictory in 
that they suggested that the heart disorder did not preexist 
service.  The Board was said to have failed to address 
whether the veteran had a normal cardiovascular examination 
on entering the service, thereby triggering the presumption 
of soundness.  

The Board was also said to have failed to have properly 
address whether there was clear and unmistakable evidence of 
a preexisting heart disorder which rebutted the presumption 
of soundness.  Furthermore, it was pointed out that the Board 
appeared to have relied upon the veteran's service medical 
records and an April 2005 VA examination report for clear and 
unmistakable evidence that the veteran's preexisting heart 
disorder was not aggravated by service.  Other evidence 
contradicting the examiner's opinion in the April 2005 
examination was noted to exist, specifically statements from 
VA medical providers dated in November 2000 and January 2002, 
and from a private medical provider, M. Silbert, D.C., dated 
in October 2000.  These statements all alleged that a 
preexisting heart condition may have been aggravated by 
service.  The Joint Motion also pointed out that if the 
presumption of soundness is rebutted by clear and 
unmistakable evidence in this matter, the burden is on the VA 
to prove that a heart disorder was not aggravated by service, 
not on the veteran to prove aggravation.     

As pointed out by the Joint Motion, in Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit Court 
found that, when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  The Federal Circuit Court 
held, in Wagner, supra, that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  Any 
supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner, supra, in considering any additional 
evidence developed on remand.

A review of the April 2005 VA examination reflects that it 
failed to address the above mentioned statements from 
November 2000 and January 2002, and from a private medical 
provider, M. Silbert, D.C., dated in October 2000.  The Board 
notes that its previous Remand of March 2005 ordered the VA 
examiner to address these statements, in addition to other 
medical evidence of record.  The examiner's failure to do so 
was in violation of the previous Remand instructions, per 
Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the 
examiner made no mention of a private treatment record dated 
in January 1957, and signed by T.T. Ross, M.D., that 
indicated that the veteran had a defective heart noted at 
this time.  The significance of this pre-service record 
mentioning a heart defect must be addressed by the examiner 
in discussing whether a heart disorder preexisted service.  

In order for the Board to provide an opinion that adequately 
addresses the issue of whether or not the veteran had a 
preexisting heart condition that was aggravated by service, 
it is incumbent on the VA examination to fully address the 
evidence before it, most significantly the January 1957 pre-
service medical record noting a defective heart, as well as 
the above mentioned opinions from other medical providers 
stating that a pre-existing heart condition was aggravated by 
service.  

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal.

In view of these inconsistencies and the inadequacy of the 
April 2005 VA examination, another examination should be 
scheduled.  



Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The VBA AMC should forward the claims 
file to the cardiologist who conducted 
the April 2005 examination.  If this 
examiner is no longer available, the 
claims file should be forwarded to the 
appropriate specialist.  If another 
examination is deemed necessary, one 
should be conducted.  The examiner is 
requested to review the pertinent medical 
records and provide a written opinion as 
to the presence, etiology and onset of 
the veteran's claimed heart disorder.  
The examiner should review all of the 
veteran's medical records and history, 
and the pre-service, service and post-
service medical records, including but 
not limited to the January 1957 record 
signed by a T.T. Ross, M.D., the October 
2000 statement from M. Silbert, D.C., and 
the November 2000 and January 2002 
statements from a VA advanced practice 
nurse and a doctor.

Specifically, the examiner is requested 
to provide an opinion as to (1) whether 
it is at least as likely as not (at least 
a 50 percent chance) that a heart 
disorder preexisted service that was not 
noted on entrance into service, (2) If a 
heart disorder preexisted service is it 
at least as likely as not (at least a 50 
percent chance) that the veteran's 
disorder was permanently 
aggravated/increased in disability during 
his service or is it more likely than not 
(greater than a 50 percent chance) that 
such increase was due to the natural 
progress of the disease?  (3) If the 
examiner determines that a heart disorder 
was not shown to preexist service he or 
she should provide an opinion as to 
whether it is at least as likely as not 
that the claimed disorder was incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claim to include consideration 
on a direct basis, a presumptive basis 
and as due to aggravation of a 
preexisting condition basis, depending on 
which basis the facts show should be 
applied.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
with regard to the veteran's service-
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2006), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



